DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al (US 2012/0138887).

1. A semiconductor device comprising:
 a first material with a first region and a second region, the first region having a thickness less than a critical thickness below which the first material has properties of a semiconductor material and above which the first material has properties of a topological insulator, the second region being adjacent to the first region and having a thickness greater than the critical thickness [0091-0093]; 
a gate dielectric adjacent to the first region; and a gate electrode adjacent to the gate dielectric [0093-0096].  

2. The semiconductor device of claim 1, wherein the first material is Bi2Te3.  [0003]
3. The semiconductor device of claim 1, wherein the first material is Sb2Te3.  [0003]

4. The semiconductor device of claim 1, wherein the first material is Bi2Te2Se.  [0003]

5. The semiconductor device of claim 4, wherein the first material is Bi2Te2S. [0003]  

6. The semiconductor device of claim 1, wherein the first material is Bi2Se2S.  [0003]


7. The semiconductor device of claim 1, wherein the first material is Sb2Te2Se.  [0003]

8. A semiconductor device comprising: a first material with a critical thickness below which the first material has properties of a semiconductor material and above which the first material has properties of a topological insulator [0091-0093]; 
a gate dielectric adjacent to both a first thickness of the first material and a second thickness of the first material, the first thickness less than the critical thickness and the second 20Attorney Docket No. TSMP20151298US04 thickness greater than the critical thickness [0093-0097]; and a gate electrode adjacent to the gate dielectric [0093-0097].  

9. The semiconductor device of claim 8, wherein the first thickness is less than six quintuple layers [0099].  

10. The semiconductor device of claim 8, further comprising a second material with a second critical thickness below which the second material has properties of a second semiconductor material and above which the second material has properties of a second topological insulator, the second material being located over the first material [0104].  

11. The semiconductor device of claim 8, wherein the first material is Sb2Te2Se [0003].  
12. The semiconductor device of claim 8, wherein the first material is Bi2Se2S.  [0003]
13. The semiconductor device of claim 8, wherein the first material is Bi2Te2S.  [0003]
14. The semiconductor device of claim 8, wherein the first material is Bi2Te2Se.  [0003]

15. A semiconductor device comprising: a first semiconductor region extending between a first topological insulator and a second topological insulator, wherein the first semiconductor region, the first topological insulator, and the second topological insulator are the same material, each with a different thickness [0104]; a gate dielectric overlying the first semiconductor region; and a gate electrode overlying the gate dielectric[0097].  

16. The semiconductor device of claim 15, wherein first semiconductor region is an epitaxial material [0094].  

17. The semiconductor device of claim 15, wherein the same material is Bi2Se3.  [0003]

18. The semiconductor device of claim 15, wherein the first semiconductor region is less than six quintuple layers [0099].  
19. The semiconductor device of claim 15, wherein the first semiconductor region is part of a multiple channel transistor [0091]. 
 
20. The semiconductor device of claim 15, further comprising a second semiconductor region extending between the first topological insulator and the second topological insulator, the second semiconductor region being separated from the first semiconductor region by a dielectric material[0093/0097].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



10/8/22